DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 2/28/2022, are accepted and appreciated by the examiner. Applicant has amended claims 1-3, 6, 8-11 and added claims 12-20. 
Applicant’s amendments are sufficient to overcome the previous 112 rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method, which would fall into a statutory category of invention. However, the claim is directed under steps to: preprocess, perform a first analysis for angle offset, perform a second analysis for first distortions, perform a third analysis for local instability, perform a fourth analysis for “high” distortion, and perform a validation. These steps are taken to be no more than the implementation of mathematical relationships, and therefore they are abstract ideas under step 2A prong 1. Under step 2A prong two, the claim is not taken to be implemented into a practical application, as the “measurement” steps do not do more than generically acquire vibration data, and there is no 
Dependent claims 2-13 fail to incorporate more than the abstract idea of claim 1, as they further define the mathematical analysis and are therefore abstract themselves. 
Claim 14 recites an almost identical method to that of claim 1. Specifically, the claim is directed to a method, which would fall into a statutory category of invention. However, the claim is directed under steps to: preprocess, perform a first analysis for angle offset, perform a second analysis for first distortions, perform a third analysis for local instability, perform a fourth analysis for “high” distortion, and perform a validation. These steps are taken to be no more than the implementation of mathematical relationships, and therefore they are abstract ideas under step 2A prong 1. Under step 2A prong two, the claim is not taken to be implemented into a practical application, as the “measurement” steps do not do more than generically acquire vibration data, and there is no implementation of the validated result. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B because the measurement as claimed is generic vibration measurement and does not require specific structure or sensor types.
Dependent claims 15-19 fail to incorporate more than the abstract idea of claim 1, as they further define the mathematical analysis and are therefore abstract themselves.
Claim 20 recites an almost identical method to that of claim 1. Specifically, the claim is directed to a method, which would fall into a statutory category of invention. However, the claim is directed under steps to: preprocess, perform a first analysis for angle offset, perform a second analysis for first distortions, perform a third analysis for local instability, perform a fourth analysis for “high” distortion, and perform a validation. These steps are taken to be no more than the implementation of 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 14 and 20 would be allowable were the above 101 rejections to be remedied because the closest prior art (see attached PTO-892) fails to disclose or render obvious the requirements that D1 be angle offset based, D2 be “low” distortion, D3 be local stability, D4 be “high” distortion and that all of these results are simultaneously utilized in a validation step. Specifically, the Oblizajek, Smitherman and Wiig references do discuss angles, but not as an offset and not as a part of a simultaneous validation determination. 
The Examiner notes that claim 1 does vary in scope slightly from that of claims 14 and 20, as it requires “at least one” moving part unlike claims 14 and 20 which require “a moving part”. However, other than this slight change in scope the methods performed in all three claims are identical and the only changes in claim language are related to labeling of steps and wordsmithing between “a vibration measurement” and “measurement with a vibration sensor”.
Therefore, Applicant is advised that should claim 14 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a .

Response to Arguments
Applicant's arguments filed2/28/2022 with regards to the 101 rejection have been fully considered but they are not persuasive. Applicant only provided a cursory statement regarding the 101 rejections, stating “Applicant respectfully submits that claim 1 requires the use of a vibration senso. Accordingly, Applicant respectfully submits that the claims are definite and directed to statutory subject matter”. As discussed in the 101 rejection above, the use of a generic vibration sensor to collect data is not considered to be an integration into a practical application under step 2a prong 2, as this is just data required for the analysis. Further, generic data gathering has long been determined by the courts to not be significantly more than the abstract idea in step 2b (see e.g.  Electric power group). Therefore, simply using a vibration sensor is not enough to overcome the 101 rejection and it is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896